                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

WERTHEIMER H., INC.; WERTHEIMER
A., INC.; HENRY WERTHEIMER, III;                      CV-18-83-GF-BMM
JANE WERTHEIMER; PAUL
WERTHEIMER; and JANET
WERTHEIMER,                                       ORDER ON MOTION IN LIMINE

                     Plaintiffs,

vs.

RIDLEY USA, INC., a Minnesota
Corporation, d/b/a WESTFEEDS; and
JOHN DOES I-IV,

                    Defendants.




                                   INTRODUCTION

      Plaintiffs Wertheimer H. Inc., Wertheimer A., Inc., Henry Wertheimer, III,

Jane Wertheimer, Paul Wertheimer, and Janet Wertheimer (collectively the

“Wertheimers”), seek to prevent at trial any evidence or arguments that their

damages should be diminished because they have been good stewards of their

finances. (Doc. 23.) Defendants Ridley USA, Inc., a Minnesota Corporation, d/b/a

Westfeeds (“Westfeeds”) oppose the motion. (Doc. 35.)

                                         1
                                     DISCUSSION

       A court should grant a motion in limine to exclude evidence only if the

evidence would be “inadmissible on all potential grounds.” McDonald v.

Townsquare Media, LLC, 2014 WL 12600456, at *1 (D. Mont. 2014). The

Wertheimers argue that their history of not taking out loans, their strong financial

position, and strong cash position should not be used against them at trial. (Doc. 24

at 6-7.) Westfeeds counters that the Wertheimers’ financial condition proves

relevant on a number of grounds—like the Wertheimers’ claim for damages—that

are central to this litigation. (Doc. 35 at 2.)

       The Court generally agrees. Claims of lost profits or lost borrowing capacity,

for example, will implicate the Wertheimers’ financial situation and those of the

corporations. These issues will be in play at trial. That is not to say, however, that

Westfeeds may discuss the Wertheimers’ financial situation without limits. For

example, the Court will not permit gratuitous references to the wealth of the

Wertheimers or the value of the corporations. Any evidence relating to these issues

will be allowed only in the context of analyzing issues related to damages claimed

by the Wertheimers.




                                             2
                                     ORDER

      ACCORDINGLY, it is ordered that Wertheimers’ motion in limine is

DENIED, IN PART. Westfeeds may only discuss the Wertheimers’ financial

situation as it relates to issues regarding damages claimed by the Wertheimers.

      DATED this 27th day of February, 2019.




                                         3
